Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
1.	This office action is in response to an amendment received on 12/21/20 for patent application 15/905,164.
2.	Claims 21, 30, 32-33, 40 are amended.
3.	Claims 21-22, 25-30, 32-40 are pending.

                                               RESPONSE TO ARGUMENTS
Applicant argues#1
Interview Summary
Applicant thanks Examiner Shaikh for the courtesy of the interview held on December 1, 2020. Joe McNamara of Nasdaq Inc. and Adam Chapin, representative for Applicant, discussed the 101 rejection with Examiner Shaikh. During the interview it was agreed that incorporating the content of dependent claim 24 (and claim 23) into independent claim 21 would overcome the §101 rejection. Amending the other independent claims to require generally similar subject matter was also discussed.  As noted above, it was agreed during the interview that incorporating claim 24 into claim 21 would overcome the § 101 rejection. Applicant has amended claim 21 to incorporate the subject matter of claims 24 and 23 (an intermediate dependent claim). The other independent claims have been amended so as to set forth features similar to those now recited in claim 
Examiner Response
In the interview conducted on 12/1/20, Examiner stated that the claims are moving the application forward towards patent eligibility but the 35 U.S.C 101 will be re-evaluated, and if there were any pending issues that remained, Examiner would contact the attorney.
Examiner contacted attorney on 3/2/21 for a second interview, to discuss the pending 35 USC 101 rejections. As was discussed in the second interview, the 35 U.S.C 101 rejection will be maintained.

Applicant argues#2
In particular, the claims set forth features that integrate any recited abstract idea into a practical application. Accordingly, the claims are not “directed to” an abstract idea under step 1 of the Alice two-part test. Moreover, the features recited in the claims, specifically, receiving a confirmation message that the second electronic exchange computing system has matched the first order and the second order; in response to reception of the confirmation message, automatically generating a new electronic data message that includes a newly generated balance trade for the derivative instrument, the newly generated balance trade to correspond to the match between the first order and the second order on the second electronic exchange computing system, the new electronic data message including data that indicates the newly generated balance 
are significantly more than the alleged abstract idea because such subject matter is not well understood, routine, and conventional in the technical field. In view of at least the above reasons, withdrawal of the § 101 rejections is respectfully requested.
Examiner Response
Examiner respectfully disagrees.
The limitations (in bold), “receiving a confirmation message that the second electronic exchange computing device has matched the first order and the second order has been matched, in response to reception of the confirmation message; includes a newly generated balance trade for the derivative instrument, the newly generated balance trade to correspond to the match between the first order and the second order on the second electronic exchange computing system, the new electronic data message including data that indicates the newly generated balance trade is between a first trading participant and a balancing clearing entity that is associated with the balance clearing entity computing system” are part of the identified abstract idea.
The second electronic exchange computing device, the second electronic exchange computing system, and the balance clearing entity are recited at a high level of generality and are being used as a tool to implement the identified abstract idea.
Furthermore:
Applicant is pointed to the October 2019 update, which states on page 13:
During examination, the examiner should analyze the “improvements” consideration by evaluating the specification and the claims to ensure that a technical explanation of the 
Now turning to the instant specification, which recites in paras 19, 22, 29, 30, 31, 33, 47:
0019] In the following description, for purposes of explanation and non-limitation, specific details are set forth, such as particular nodes, functional entities, techniques, protocols, standards, etc. in order to provide an understanding of the described technology. It will be apparent to one skilled in the art that other embodiments may be practiced apart from the specific details described below. In other instances, detailed descriptions of well-known methods, devices, techniques, etc. are omitted so as not to obscure the description with unnecessary detail. Individual function blocks are shown in the figures. Those skilled in the art will appreciate that the functions of those blocks may be implemented using individual hardware circuits, using software programs and data in conjunction with a suitably programmed microprocessor or general purpose computer, using applications specific integrated circuitry (ASIC), and/or using one or more digital signal processors (DSPs). The software program instructions and data may be stored on a computer-readable storage medium, and when the instructions are executed by a computer or other suitable processor, the computer or processor performs the functions. Any suitable storage medium or media may be used to store and manage detected financial data. Any suitable storage and access technique(s) and/or format(s) may be used.

[0022]  By way of introduction, Figure 1 is a block diagram of a non-limiting example automated, computer-implemented trading exchange system or platform 100 including trader terminals 110 that are used for issuing order data messages sent to and received by a computer-implemented trading exchange 140 implemented using one or more computers. The trader terminals 110 are connectable, for example over the internet 120 and/or other network, or over some other connection like a dedicated connection 122, to an electronic marketplace, i.e., the computer-implemented exchange 140. The connections in Figure 1 can be over any suitable communications medium such as wire, wireless, optical waveguide, etc. The computer-implemented trading exchange 140 can be hosted on a computer server or a cluster of computer servers. Sometimes the trader terminals 110 are connected to the computer-implemented trading exchange 140 through an entry gateway 130. The entry gateway 130 may be connected to, or is a part of, the computer-implemented trading exchange 140 and is configured to receive market actions, i.e., orders and/or quotes from the trader terminals 110. An entry gateway 130 usually connects with the computer-implemented exchange 104 on a dedicated network and forwards the market actions to the computer-implemented trading exchange 140 and further usually broadcast updates back to the trader terminals 110. It should however be understood that information being communicated to and from the computer-implemented trading exchange 140 and the trader terminals 101 may be communicated via a single communication path.
[0029]    Figures 2A and 2B are flowchart diagrams of example procedures relating to trading and clearing a derivative trade involving multiple trading exchanges. Figure 2A is a flowchart diagram showing example procedures performed by a computer-implemented node associated with a home trading exchange in a home marketplace. One non-limiting example node may be an order router as described in a non-limiting example embodiment below. The node detects a derivative trade order to the home trading exchange for a derivative contract from a first trading participant 1 (TP1) (step SI) and determines that a best price for a counter order for the derivative trade order is offered by another trading participant (TPX) at a different (away) trading exchange (step S2). The derivative trade order is routed for matching at the away trading exchange with the best counter derivative trade order to generate an executed away derivative trade (step S3). The computer-implemented node generates a balance derivative trade at the home trading exchange (step S4) to take into account the derivative trade order matched at the away exchange. The balance derivative trade is provided to the home clearing house for clearing and generation of balance derivate trade positions in an account associated with the first trading participant (TP1) and in a balance account managed by a clearing entity computer (step S5). As a result words, the balancing clearing entity assumes the responsibility for the first trading participant’s obligations under the executed away derivative trade.
[0030]    Figure 2B is a flowchart diagram showing example procedures performed by a computer-implemented clearing house that is associated with a first trading exchange. The clearing house includes one or more clearing computer servers that receive and store a data message with information relating to a balance derivative trade between the first trading participant TP1 and a balancing clearing entity associated with the home clearing house (step S10). The data message is generated in response to detecting trade confirmation data related to an order submitted by TP1 to the home trading exchange and routed to the away trading exchange where the order was executed. The clearing computer server clears the balance derivative trade (step SI 1) and updates an account associated with the first trading participant with a balance derivative contract position corresponding to the balance derivative trade and a balance clearing account managed by the balancing clearing entity with a counter balance derivative contract position (step S12). The clearing computer server transmits a confirmation data message, by the clearing computer server, to the balancing clearing entity computer, the confirmation data message comprising information relating to updated positions in the balance clearing account managed by the balancing clearing entity (step SI3). The balancing clearing entity has assumed responsibility to fulfill the first trading participant’s responsibilities for the executed away trade with respect to the other trading entity (TPX). As a result, the clearing house or other entity will be able to net this trade for the first trading participant (step S14), which means that the margin required for the first trading participant for this trade is reduced. Accordingly, the trade instigated by the first trading participant, although executed at the away trading exchange, is managed and cleared at the home clearing house based on the balance derivative contract position generated in the trading participants account in the home clearing house. Detailed examples of clearing using a balance derivative contract position for a derivative trade at an away exchange are provided below.
[0031]    Figures 3A-3B are diagrams showing non-limiting examples where there is a home trading exchange A having a corresponding clearing house A and an away trading exchange B having a corresponding clearing house B. Figure 3A shows a first derivative trade situation #1 in which the best price is found at the home exchange A. Initially at step 1, a trading participant 2 (trading participants are labeled with reference number 110), e.g., a market maker, sends a -10 quote to the home exchange A as a derivative contract sell order, and a trading participant 1 sends +10 derivative contract buy order to an order router 150 at step 2. The market maker 110 may of course also send a buy quote to the market. For reference, the derivative contract buy order is an order to buy 10 derivative contracts and the derivative contract sell order is an order to sell 10 derivative contracts, where each contract itself is associated with buy or sell obligations. At step 3, the order router 145 identifies that home exchange A (exchanges are labeled with reference number 140) offers the best matching price, and a trade or deal is executed by the home exchange A. The trade is sent at step 4 to the home market clearing house A (clearing houses are labeled with reference number 150) for clearing. At step 5, a derivative position is generated for trading participant 1 and trading participant 2 at the home clearing house A. In the example, a clearing entity 170 and implemented using one or more computers, manages trading and clearing accounts for the trading participants 1 and 2. Each participant is associated with a respective clearing entity. A market maker can be a member of the clearing house A and manage its own accounts associated with the clearing house A. The dashed lines from trading participants 1 and 2 indicate that each is associated with clearing entity and clear their trades through the clearing entity 170 associated with clearing house A and thus are permitted to trade at exchange A.
[0033]    Figure 3B shows a second derivative trade situation, e.g., occurring on a subsequent trading day, in which the best price is found in an away exchange system at an away exchange B. As for Figure 3A, the underlying rights/obligations associated with the derivative contracts are not shown or described. Steps 1 and 2 are the same as for Figure 3A with the exception that trading participant 1 now wants to sell 10 of the same derivative contract. The order router 145 in step 3 routes trading participant l’s (-10) derivative contract sell order to away exchange B which offers a better price for a matching derivative contract buy order for 10 derivative contracts (+10) from a trading participant X labeled 110 trading at away exchange B. Then in step 4, Away Exchange B sends the matched trade to its away clearing house B for clearing. Away exchange B also, while not explicitly shown in Figure 3B, disseminates match and trade confirmation data detected by the home clearing house A. At step 5, the away clearing house B generates a derivative position in an account for the trading participant X associated with a clearing entity 172, e.g., a member of the away clearing house B, as well as a derivative position in an account associated with trading participant 1 and managed by balancing clearing entity 170. The clearing entity 172 manages the account at the away clearing house B for trading participant X, and the balancing clearing entity 170 manages balance accounts 180 for the home clearing house A (CHA) and for away clearing house B (CHB) described further below.

As can be seen from these paras of the instant specification there is no technical explanation of an asserted improvement (electronic exchange technology).
Paragraph 22 of the instant specification, discloses that the order data messages are received are sent to and received by a computer implemented trading exchange implemented using one or more computers.
Para 30 of the instant specification discloses, that  in Fig 2B showing example procedures performed by a computer-implemented clearing house that is associated with a first trading exchange. The clearing house includes one or more clearing computer servers that receive and store a data message with information relating to a balance derivative trade between the first trading participant TP1 and a balancing clearing entity associated with the home clearing house (step S10). The data message is generated in response to detecting trade confirmation data related to an order submitted by TP1 to the home trading exchange and routed to the away trading exchange where the order was executed.
The clearing house computer system , the exchange computer and router are all operating in their ordinary capacity (generating messages corresponding to the financial order and routing orders to the different exchanges).
The clearing house computer system, the exchange computer and router are all tools that are being used to implement the identified abstract idea.
There is no technical explanation of any asserted improvement.
Furthermore these additional elements are generally linking the use of the judicial exception (the identified abstract idea) to a particular technological environment (electronic exchange technology).
There is no improvement to the field of electronic exchange technology.
Therefore the additional claim elements are not indicative of integration into a practical application, and as such do not impose a meaningful limit on practicing the abstract idea.
Examiner disagrees that the claims are reciting significantly more than the identified abstract idea.
Examiner did not state previously or in the current 35 U.S.C 101 rejection state, that under STEP 2A prong 2, that there were additional elements that were considered to be insignificant extra-solution activity, and therefore the claims were not re-evaluated under STEP 2B, for being directed to well understood, routine or conventional activities.
The additional elements in the claim (the hardware processor, the first and second electronic exchange computing system, the balancing clearing entity computing system, the transceiver, the order router are applying the abstract idea on a computer or using the computer as a tool to implement the identified abstract idea.
The additional limitation, (“in response to reception of the confirmation message, automatically generating a new data message”) is generally linking the identified abstract idea to a particular technological environment (electronic exchange technology).
These additional elements are not sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception.
Therefore, the claims do not provide significantly more.
The rejection is maintained.

                                 

    
                                             






  

                                    Claim Rejections- 35 U.S.C § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
1.         Claims  21-22, 25-30, 32-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 21-40 are either directed to a method or system or computer readable medium, which are statutory categories of invention. (Step 1: YES).
The Examiner has identified method Claim 21 as the claim that represents the claimed invention for analysis and is similar to system Claims 30,40.
 Claim 21 recites the limitations of:  
A method comprising: 
using a processing system, which includes at least one hardware processor, to perform a computer-implemented method comprising: 
receiving an electronic data message that includes an instruction for a first order for a derivative instrument; 
perform a routing determination that determines which electronic exchange computing system, from among at least a first electronic exchange computing system and a second electronic exchange computing system, that the electronic data message is to be routed, the first electronic exchange computer system being different from the second electronic exchange computing system, the first electronic exchange computing system being associated with a first clearing house computing system, which is correspondingly affiliated with a balancing clearing entity computing system; 
on the basis of the performed routing determination, routing the electronic data message to the second electronic exchange computing system, where the first order of the electronic data message is matched against a second order, wherein the match between the first order and the second order is cleared via a second clearing house computing system that is associated with the second electronic exchange computing system and different from the first clearing house computing system; 
receiving a confirmation message that the second electronic exchange computing device has matched the first order and the second order;
	in response to reception of the confirmation message, automatically generating a new electronic data message that includes a newly generated balance trade for the derivative instrument, the newly generated balance trade to correspond to the match between the first order and the second order on the second electronic exchange computing system, the new electronic data message including data that indicates the newly generated balance trade is between a first trading participant and a balancing clearing entity that is associated with the balancing clearing entity computing system; and 
sending the new electronic data message to cause the newly generated balance trade to be cleared via the first clearing house computing system.

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.
The claim recites elements that are in bold above, which covers performance of the limitation as a fundamental economic practice (mitigating counterparty credit risk), (e.g., receiving an electronic data message that includes an instruction for a first order for a derivative instrument; the first electronic exchange computing system being associated with a first clearing house computing system, which is correspondingly affiliated with a balancing clearing entity computing system; wherein the match between the first order and the second order is cleared via a second clearing house computing system that is associated with the second electronic exchange computing system and different from the first clearing house computing system; receiving a confirmation message that the  first order and the second order has matched; receiving a confirmation message that matched the first order and the second order;  includes a newly generated balance trade for the derivative instrument, the newly generated balance trade to correspond to the match between the first order and the second order on the second electronic exchange computing system, the new electronic data message including data that indicates the newly generated balance trade is between a first trading participant and a balancing clearing entity; sending the new electronic data message to cause the newly generated balance trade to be cleared).
In addition, under its broadest reasonable interpretation, the recited claim elements in bold above, cover performance of the limitations as a commercial or legal interaction (managing a trade between a trader and the clearing entity).
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
 Claims 30&40 are also abstract for similar reasons. {Step 2A-Prong 1: YES. The claims are abstract).
 This judicial exception is not integrated into a practical application.  In particular, the claims recites the additional element of a hardware processor, the first and second electronic exchange computing systems, and first and second clearing house computing systems, and an order router that includes a hardware processor and transceiver and the limitation, “in response to the reception of the confirmation message, automatically generating a new data message”
The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component., see MPEP 2106.05(f), where applying a computer or using a computer is not indicative of a practical application) and Applicant’s specification paras [0019], [0021]-[0024], [0030]; Fig 2B, which discloses a plurality of trading participants, clearing house servers, message routers, all connected through a network all being employed to implement the identified abstract idea.
Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea
Therefore claims 21, 30, 40 are directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, there are no additional elements recited in the claim beyond the judicial exception.   
Mere instructions to implement an abstract idea, on or with the use of generic computer components, or even without any computer components, cannot provide an inventive concept - rendering the claim patent ineligible. Thus claims 21, 30, 40 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims 22, 25-29, 32-39 further define the abstract idea that is present in their respective independent claims 21,20, 40 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.
The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the claims 22, 25-29, 32-39 are directed to an abstract idea. Thus, the claims 21-22, 25-30, 32-40 are not patent-eligible.
                                                             CONCLUSION
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD Z SHAIKH whose telephone number is (571)270-3444.  The examiner can normally be reached on M-T, 9-600; Fri, 8-11, 3-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNETT SIGMOND can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        3/2/2021